Case 1:21-cv-00551-SEB-MJD Document 1 Filed 03/08/21 Page 1 of 12 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

TIMOTHY UPCHURCH,                                    )
                                                     )
             Plaintiff,                              )
                                                     )
      v.                                             )       Case No. 1:21-cv-551
                                                     )
STATE OF INDIANA,                                    )
                                                     )
             Defendant.                              )

                    COMPLAINT AND DEMAND FOR JURY TRIAL

                                      Nature of the Case

1.    This case is brought by plaintiff for race discrimination and retaliation pursuant to the

      Civil Rights Act of 1964 as amended, Title 42, United States Code, Section 2000e and

      related sections, and pursuant to the Civil Rights Act of 1991, Title 42, United States

      Code, Section 1981a, and related sections.

                                    Jurisdiction and Venue

2.    This court has jurisdiction over the case pursuant to the Civil Rights Act, Title 42, United

      States Code, Section 2000e-5, pursuant to federal question jurisdiction, Title 28, United

      States Code, Section 1331, and pursuant to civil rights jurisdiction, Title 28, United

      States Code, Section 1343 (3) and (4).

3.    Venue for this case lies with this court pursuant to Title 28, United States Code, Section

      1391 for the reason that the Southern District of Indiana is the judicial district in which a

      substantial part of the events or omissions giving rise to the claims occurred and in which

      the Defendant maintains its principal place of business.


                                                1
Case 1:21-cv-00551-SEB-MJD Document 1 Filed 03/08/21 Page 2 of 12 PageID #: 2




                                            Parties

4.    Plaintiff Timothy Upchurch (Upchurch) was at all times mentioned in this complaint over

      40 years of age and an African-American male citizen of the United States of America

      and the State of Indiana and a resident of the Southern District of Indiana.

5.    Defendant State of Indiana (State) is a governmental organization doing business in the

      Southern District of Indiana through the Indiana Department of Correction (DOC) at the

      Correctional Industrial Facility (CIF) in Pendleton, Indiana, and other locations, and the

      Defendant maintains its principal place of business at 302 West Washington Street, Suite

      E334, Indianapolis, Indiana.

                                             Facts

6.    In about 1994, Mr. Upchurch began working for the State as a Correctional Officer at the

      CIF.

7.    Mr. Upchurch had good work performance.

8.    In about 2007, Mr. Upchurch was promoted to Sergeant.

9.    In 2015, Mr. Upchurch was promoted to Lieutenant.

10.   In May 2016, Mr. Upchurch received the award of Supervisor of the Year.

11.   In about April 2018, Mr. Upchurch applied for the position of Captain, but he was not

      selected for the promotion.

12.   Instead, a younger white employee from outside the CIF, Paul Parrow, was promoted to

      the CIF Captain position.

13.   Mr. Upchurch was told to train the younger white employee for the Captain position to

      which Mr. Upchurch was not selected.


                                               2
Case 1:21-cv-00551-SEB-MJD Document 1 Filed 03/08/21 Page 3 of 12 PageID #: 3




14.   Mr. Upchurch complained about the discrimination.

15.   Mr. Upchurch also complained that the CIF was not hiring and promoting enough

      African-Americans to the management positions.

16.   CIF has not had a black employee above the position of Lieutenant for several years.

17.   Mr. Upchurch continued to complain about the race discrimination from April 2018 to

      the present.

18.   CIF did not take any corrective action to hire or promote African-Americans to

      management positions above Lieutenant.

19.   Instead, on January 3, 2019, Warden Wendy Knight demoted Mr. Upchurch from

      Lieutenant to Correctional Officer.

20.   The Warden did not give Mr. Upchurch notice of the allegations against him, did not give

      him an opportunity to respond to the allegations, did not give him an opportunity to have

      a fellow employee present, and did not give him progressive discipline, which

      opportunities had been given to white employees.

21.   In about 2018, a younger white employee, Officer Colin White, had taken unauthorized

      leave on several occasions, and he was not eligible to transfer by DOC practice.

22.   Officer White was trying to find a way to transfer to the Indiana Youth Center (IYC) in

      Plainfield, Indiana.

23.   On about November 11, 2018, Officer White complained that Officer David Myers had

      been away from his shift for two hours.

24.   Officer Upchurch had told Officer Myers that he could leave for a haircut and shoe shine

      after relief staff was sent to his housing unit.


                                                 3
Case 1:21-cv-00551-SEB-MJD Document 1 Filed 03/08/21 Page 4 of 12 PageID #: 4




25.   Later, Officer Myers asked Captain Parrow if he could order pizza, and Captain Parrow

      told Myers that Myers could.

26.   Captain Parrow and Lieutenant Upchurch pitched in to share the pizza, Officer Myers

      went to get the pizza from the delivery man, and Myers returned to the Shift Office where

      Captain Parrow and Lieutenant Upchurch were.

27.   Captain Parrow and Lieutenant Upchurch took some pizza and Officer Myers took the

      rest and left.

28.   After that, Officer White complained that Officer Myers had been away from the unit for

      over two hours.

29.   Lieutenant Upchurch told Officer White that relief staff were on the unit and that

      Upchurch would try to find Officer Myers.

30.   About ten minutes later, Officer White again called the Shift Office and said that Officer

      Myers still had not returned to the unit.

31.   Lieutenant Upchurch called Officer Myers and told him to report to his unit.

32.   That was the last Lieutenant Upchurch heard of Officer White’s complaint about Officer

      Myers until several weeks later.

33.   On about December 10, 2018, Lieutenant Upchurch was called to the Human Resources

      (HR) office to speak to HR Manager Hannah Stultz about Officer Myers’ actions on

      about November 11, 2018.

34.   Lieutenant Upchurch explained what he knew of the actions of Officer Myers.

35.   Manager Stultz then asked Lieutenant Upchurch if he spoke to Officer Myers in regard to

      Officer White saying that White had not had sex with his wife in over two years.


                                                  4
Case 1:21-cv-00551-SEB-MJD Document 1 Filed 03/08/21 Page 5 of 12 PageID #: 5




36.   Lieutenant Upchurch told Manager Stultz that he did not have such a conversation with

      Officer Myers.

37.   Manager Stultz concluded the conversation and said that Officer Ty Palmer may be a

      witness.

38.   Lieutenant Upchurch told Manager Stultz that he had previously disciplined Officer

      Palmer approximately a year earlier for not doing conduct reports and for not doing

      confiscation slips on two offenders from whom he had confiscated property during one of

      the major shakedowns.

39.   Officer White made false allegations against Lieutenant Upchurch, and then Officer

      White was allowed to transfer to the IYC in Plainfield, Indiana, when he was not eligible

      for a transfer under DOC practice because of his attendance violations.

40.   The DOC gave Officer White, a younger white employee, more favorable treatment by

      allowing him to transfer to the IYC when he was not eligible, and by demoting Mr.

      Upchurch, an older African-American employee, from Lieutenant, past the position of

      Sergeant, and down to the position of Correctional Officer, without notice of the

      allegations against Upchurch, without an opportunity for Upchurch to respond to the

      allegations, without an employee witness present, and without progressive discipline,

      which opportunities had been given to white employees.

41.   By doing so, the DOC again gave a white employee better treatment than the older

      African-American employee, after promoting a younger white employee to the position

      of Captain over Mr. Upchurch and after Upchurch had complained about the race

      discrimination.


                                              5
Case 1:21-cv-00551-SEB-MJD Document 1 Filed 03/08/21 Page 6 of 12 PageID #: 6




42.   On about January 16, 2019, Mr. Upchurch filed a civil service complaint with the DOC

      and complained again about the race discrimination and retaliation.

43.   On about January 24, 2019, Warden Knight denied the complaint.

44.   On about February 4, 2019, Mr. Upchurch filed a Step 2 civil service complaint with the

      State Personnel Department (SPD) complaining about discrimination and retaliation.

45.   On about February 12, 2019, the SPD denied the Step 2 complaint of discrimination and

      retaliation.

46.   On February 20, 2019, Mr. Upchurch sent an email to Deputy Warden Andrew Cole

      asking to have a brief conversation with him that day, and Upchurch complained to him

      about the demotion.

47.   Deputy Warden Cole did not provide any relief, and instead, later that day, Cole gave Mr.

      Upchurch a written reprimand in lieu of a 1-day suspension for declining to work

      overtime three weeks before on January 24, 2019 when Upchurch had conflicts and the

      DOC had not followed the proper procedures to require him to work overtime.

48.   No one, including Deputy Warden Cole, had suggested to Mr. Upchurch the written

      reprimand until Upchurch had complained to Cole earlier that day about the demotion.

49.   On about March 5, 2019, Mr. Upchurch filed a Step 3 complaint to the State Employees’

      Appeals Commission (SEAC) about discrimination and retaliation.

50.   In about September 2019, Mr. Upchurch learned that on March 22, 2019, the DOC

      terminated Colin White for false statements, fraudulently stating that he was working on

      numerous occasions when he was not working, and theft of time and pay from the State.

51.   Even after the DOC confirmed that White was a liar and a thief, the DOC failed to correct


                                              6
Case 1:21-cv-00551-SEB-MJD Document 1 Filed 03/08/21 Page 7 of 12 PageID #: 7




      the discrimination against Mr. Upchurch caused by the false allegations by White.

52.   Instead, on March 26, 2019, Deputy Warden Cole gave Mr. Upchurch a written

      reprimand in lieu of a 3-day suspension for one-half hour of unauthorized leave on March

      6, 2019, which was discriminatory and retaliatory.

53.   The DOC had a practice of changing one unauthorized leave per employee to authorized

      leave, but the DOC refused to do so for Mr. Upchurch.

54.   The DOC also changed unauthorized leave to authorized leave for Colin White multiple

      times and allowed him to transfer and be promoted to IYC when he had even more

      unauthorized leave.

55.   On June 5, 2019, Mr. Upchurch filed an EEOC Charge of Discrimination in Charge

      Number 470-2019-0271.

56.   By notice dated September 10, 2019, the EEOC mailed to Mr. Upchurch a notice of right

      to sue within 90 days of receipt of the notice.

57.   On November 21, 2019, Mr. Upchurch filed his complaint of discrimination and

      retaliation in the United States District Court.

58.   After Mr. Upchurch filed his EEOC Charge, the DOC continued to deny Mr. Upchurch

      promotions to any positions, and instead, promoted several white employees, younger

      employees, and employees who had not complained about discrimination.

59.   Mr. Upchurch has learned that after he complained about discrimination and retaliation

      on January 16, 2019 and made further complaints after that, the DOC denied him

      promotions and promoted white employees, younger employees, and employees who had

      not complained about discrimination, including the following employees.


                                                7
Case 1:21-cv-00551-SEB-MJD Document 1 Filed 03/08/21 Page 8 of 12 PageID #: 8




60.   Tim Nicholson was promoted to Lieutenant.

61.   David Ridgway was promoted to Captain.

62.   Garry Jones was promoted to Lieutenant.

63.   Persons promoted to Sergeant at CIF include Josh Townsend, William Griffey, Scott

      Jackson, Amanda Coffey, Jared Raines, Andrew Wilson, Sarah Napper, and Joshua

      Mills.

64.   Mr. Upchurch also applied for positions at the Indiana Women’s Prison and was denied

      the positions.

65.   There are promotions to other positions that have not been granted to Mr. Upchurch, and

      the DOC has the records of all of those denials.

66.   The DOC does not always notify Mr. Upchurch when he has not been selected for

      positions.

67.   The Defendant has suggested that when it discriminates or retaliates against an employee

      after the employee’s first EEOC Charge, the employee should file a second EEOC

      Charge.

68.   On October 2, 2019, Mr. Upchurch filed his second EEOC Charge of Discrimination,

      which is Charge Number 470-2020-00012.

69.   On November 20, 2019, Mr. Upchurch was notified that he was denied promotion to

      Sergeant, but he was not notified of the name of the person who was promoted.

70.   On November 21, 2019, Mr. Upchurch notified the EEOC of the November 20, 2019

      denial of promotion.

71.   By notice dated December 13, 2019, the EEOC mailed to Mr. Upchurch a notice of right


                                               8
Case 1:21-cv-00551-SEB-MJD Document 1 Filed 03/08/21 Page 9 of 12 PageID #: 9




      to sue within 90 days of receipt of the notice.

72.   In January, February, and March 2020, the Defendant failed to promote Mr. Upchurch to

      multiple positions with the rank of Lieutenant and Sergeant.

73.   On March 24, 2020, Mr. Upchurch filed an Amended Complaint based on the December

      13, 2019 notice of right to sue.

74.   The Defendant failed to correct its discrimination and retaliation, and instead, the

      Defendant increased its discrimination and retaliation against Mr. Upchurch.

75.   The Defendant has told Mr. Upchurch that he could apply for promotions, but when

      Upchurch applied for promotions, the Defendant failed to interview him and failed to

      promote him.

76.   Mr. Upchurch applied for the following positions, but the Defendant failed to interview

      him or hire him for the positions since his October 2, 2019 EEOC charge, which include,

      but are not limited to, the following:

      Sergeant, November 20, 2019
      Sergeant, February 20, 2020
      Lieutenant, February 20, 2020
      Sergeant, April 9, 2020
      Sergeant, April 25, 2020
      Lieutenant, May 3, 2020
      Lieutenant, July 1, 2020
      Captain, July 1, 2020
      Caseworker, July 4, 2020

77.   There may be other positions and promotions that Mr. Upchurch has not been granted,

      and the DOC has a record of all of those.

78.   The Defendant also continued to take increasingly discriminatory and retaliatory actions

      against Mr. Upchurch, including the following actions:


                                                9
Case 1:21-cv-00551-SEB-MJD Document 1 Filed 03/08/21 Page 10 of 12 PageID #: 10




       Undesirable discriminatory assignments
       Denial of leave

 79.   In about July 2020, Mr. Upchurch complained to the DOC that he was being harassed

       and stressed by Captain Ridgway by Ridgway’s humiliating statements to Upchurch, by

       Ridgway’s humiliating training to Upchurch, and by other actions.

 80.   Mr. Upchurch complained to the DOC that he needed leave because of the harassment

       and stress.

 81.   Mr. Upchurch also complained to the DOC that he needed leave because of his medical

       condition and because of his need to care for his daughter.

 82.   The DOC denied Mr. Upchurch the leave that he requested.

 83.   Instead of granting Mr. Upchurch’s leave request, Deputy Warden Cole gave Upchurch

       another reprimand in lieu of suspension.

 84.   On February 3, 2021, the Defendant gave Mr. Upchurch a 10-day suspension based on

       the false allegation of bringing a piece of chewing tobacco into the facility, when

       Upchurch does not use chewing tobacco, did not bring chewing tobacco into the facility,

       and was not asked about the matter before the facility wrote a 10-day suspension against

       him.

 85.   As a result of the actions of the State, Plaintiff Timothy Upchurch has suffered lost back

       pay and benefits, front pay and benefits, lost future earnings, loss of reputation, lost job

       opportunities, humiliation, embarrassment, inconvenience, mental anguish, emotional

       distress, loss of enjoyment of life, attorney fees and costs, and other damages.

 86.   The Defendant has claimed that an employee must file an EEOC charge covering each

       discrimination and retaliation before an employee can file a complaint in court on the

                                                 10
Case 1:21-cv-00551-SEB-MJD Document 1 Filed 03/08/21 Page 11 of 12 PageID #: 11




       discrimination and retaliation.

 87.   On December 3, 2020, Mr. Upchurch filed an EEOC charge for the discrimination and

       retaliation that occurred after his previous EEOC charge.

 88.   By notice dated December 14, 2020, the EEOC mailed to Mr. Upchurch a notice of right

       to sue within 90 days of receipt of the notice.

 89.   All conditions precedent to this lawsuit have occurred or been performed, and Plaintiff

       has timely filed his complaint in court within 90 days of receipt of the notice of right to

       sue.

                                 Count 1 -- Race Discrimination

 90.   Plaintiff Timothy Upchurch incorporates paragraphs 1 through 89 of this complaint.

 91.   The Defendant State of Indiana intentionally discriminated against Mr. Upchurch with

       respect to his terms, conditions, and privileges of employment because of his race,

       African-American, which is a violation of Title 42, United States Code, Sections 1981a,

       2000e-2, 2000e-5, and related sections.

       WHEREFORE, Plaintiff Timothy Upchurch demands back pay and benefits, front pay

       and benefits, lost future earnings, compensatory damages as are reasonable in the

       premises, interest, injunctive relief, the costs of this action, including reasonable attorney

       fees, and all other just and proper relief.

                                      Count 2 -- Retaliation

 92.   Plaintiff Timothy Upchurch incorporates paragraphs 1 through 89 of this complaint.

 93.   The Defendant State of Indiana intentionally discriminated against Plaintiff Timothy

       Upchurch because he opposed and complained about race discrimination, which is a


                                                     11
Case 1:21-cv-00551-SEB-MJD Document 1 Filed 03/08/21 Page 12 of 12 PageID #: 12




       violation of Title 42, United States Code, Sections 1981a, 2000e-3, 2000e-5, and related

       sections.

       WHEREFORE, Plaintiff Timothy Upchurch demands back pay and benefits, front pay

       and benefits, lost future earnings, compensatory damages as are reasonable in the

       premises, interest, injunctive relief, the costs of this action, including reasonable attorney

       fees, and all other just and proper relief.

                                 DEMAND FOR JURY TRIAL

       Plaintiff Timothy Upchurch, by counsel, demands a trial by jury for all issues in this case.

                                                          Respectfully submitted,



                                                           s/ Richard L. Darst
                                                          Cohen Garelick & Glazier
                                                          8888 Keystone Crossing Boulevard
                                                          Suite 800
                                                          Indianapolis, Indiana 46240-4636
                                                          Telephone (317) 573-8888
                                                          Facsimile (317) 574-3855
                                                          Email rdarst@cgglawfirm.com




                                                     12
